Exhibit 99.2 Management’s Discussion and Analysis Three and six month periods ended June 30, 2015 and 2014 August 28, 2015 HUNT MINING CORP. MANAGEMENT’S DISCUSSION & ANALYSIS FOR THE THREE AND SIX MONTH PERIODS ENDED JUNE 30, 2015 The following discussion and analysis should be read in conjunction with the unaudited conden interim consolidated financial statements of Hunt Mining Corp. (the “Company” or “Hunt”) for the three and six month periods ended June 30, 2015, as well as the Company’s annual audited consolidated financial statements for the year ended December 31, 2014 and all of the notes, risk factors and information contained therein. The audited annual financial statements for the year ended December 31, 2014 have been prepared in accordance with IFRS issued by the International Accounting Standards Board (“IASB”) and interpretations of the International Financial Reporting Interpretations Committee (“IFRIC”). Introduction This management discussion and analysis (“MD&A”) is dated August 28, 2015 and is in respect of the three and six month periods ended June 30, 2015.All dollar amounts referenced, unless otherwise indicated, are expressed in Canadian funds. The following discussion of the financial condition and results of operations of the Company should be read in conjunction with its unaudited condensed interim consolidated financial statements for the three and six month periods ended June 30, 2015, as well as its annual audited consolidated financial statements and related notes for the year ended December 31, 2014. This section contains forward-looking statements that involve risks and uncertainties. The Company’s actual results may differ materially from those discussed in forward-looking statements as a result of various factors, including those described under “Forward-Looking Information”. Forward Looking Information This MD&A contains “forward-looking information” and “forward-looking statements” (together, “forward looking statements”) within the meaning of Canadian securities legislation and the United States Private Securities Litigation Reform Act of 1995. Such forward-looking statements concern the Company’s anticipated results and developments in the Company’s operations in future periods, planned exploration and development of its properties, plans related to its business and other matters that may occur in the future. These statements also relate to the ability of the Company to obtain all government approvals, permits and third party consents in connection with the Company’s exploration and development activities; the Company’s ongoing drilling program; the Company’s future exploration and capital costs, including the costs and potential impact of complying with existing and proposed environmental laws and regulations; general business and economic conditions; analyses and other information that are based on forecasts of future results, estimates of amounts not yet determinable and assumptions of management. Statements concerning mineral resource estimates may also be deemed to constitute forward-looking statements to the extent that they involve estimates of the mineralization that will be encountered if the property is developed. Any statements that express or involve discussions with respect to predictions, expectations, beliefs, plans, projections, objectives, assumptions or future events or performance (often, but not always, using words or phrases such as “expects” or “does not expect”, “is expected”, “anticipates” or “does not anticipate”, “plans”, “estimates” or “intends”, or stating that certain actions, events or results “may”, “could”, “would”, “might” or “will” be taken, occur or be achieved) are not statements of historical fact and may be forward looking statements. While the Company has based these forward-looking statements on its expectations about future events as at the date that such statements were prepared, the statements are not a guarantee of the Company’s future performance and are subject to risks, uncertainties, assumptions and other factors which could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. Such factors and assumptions include, amongst others, the effects of general economic conditions, the supply and demand for gold and the level and volatility of prices of gold, the availability of financing to fund the Company’s ongoing and planned exploration and possible future mining operation on reasonable terms, changing foreign exchange rates and actions by government authorities, market competition, risks involved in mining, processing, exploration and research and development activities, the political climate in Argentina, the Company’s ongoing relations with its employees and exploration partner and with local communities and local governments, and uncertainties associated with legal proceedings and negotiations and misjudgments in the course of preparing forward-looking statements. In addition, there are also known and unknown risk factors which may cause actual events or results to differ from those expressed or implied by the forward-looking statements, including, without limitation: 1 HUNT MINING CORP. MANAGEMENT’S DISCUSSION & ANALYSIS FOR THE THREE AND SIX MONTH PERIODS ENDED JUNE 30, 2015 • risks related to the Company’s lack of revenues from operations and its continued ability to fund ongoing and planned exploration and possible future mining operations; • risks related to the Company’s history of losses, which will continue to occur in the future; • risks related to governmental regulations; • risks related to the uncertainty of the Company’s ability to attract and retain qualified management; • risks related to the Company’s ability to successfully establish mining operations or profitably produce precious metals; • volatility in the market price of gold, silver and other minerals which could affect the profitability of possible future operations and financial condition; • risks related to currency volatility; • risks related to the inherently dangerous activity of mining, including conditions or events beyond the Company’s control; • risks related to the Company’s primary properties being located in Argentina, including political, economic, and regulatory instability; • uncertainty as to actual capital costs, operating costs, production and economic returns relating to potential mining operations; • uncertainty in the Company’s ability to obtain and maintain certain permits necessary for current and anticipated operations; • risks related to the Company being subject to environmental laws and regulations; • risks related to land reclamation requirements; • risks related to the Company’s ability to attract necessary capital funding for mineral exploration in the future; • risks related to officers and directors being or becoming associated with other natural resource companies which may give rise to conflicts of interests; and • the volatility of the Company’s common share price. This list is not exhaustive of the factors that may affect the Company’s forward-looking statements. Some of the important risks and uncertainties that could affect forward-looking statements are described further in this MD&A under “Risk Factors”. Should one or more of these risks and uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described in the forward-looking statements. Forward-looking statements are made based on management’s experience, beliefs, estimates and opinions on the date the statements are made, and the Company undertakes no obligation to update forward-looking statements if these beliefs, estimates and opinions or other circumstances should change, except as required by law. 2 HUNT MINING CORP. MANAGEMENT’S DISCUSSION & ANALYSIS FOR THE THREE AND SIX MONTH PERIODS ENDED JUNE 30, 2015 Investors are cautioned against attributing undue certainty to forward-looking statements. Overall Performance The Company is a mineral exploration company incorporated under the laws of Alberta, Canada and, together with its subsidiaries and properties, is engaged in the exploration of mineral properties in Santa Cruz province, Argentina. Mineral Exploration Activity La Josefina During 2012, the Company conducted reconnaissance exploration on the La Josefina project while it worked to complete the negotiation of an amendment to the La Josefina agreement; this was completed and signed on November 15, 2012.The Company worked on regional analysis of the La Josefina project for the remainder of 2013.The objective of this work was to attempt to identify additional high-grade veins on the property. The Company, under its new agreement with Fomento Minero De Santa Cruz Sociedad Del Estado (“Fomicruz”) has until 2019 to complete exploration work and make a decision to advance the project to production. Additional details regarding the reconnaissance exploration and the recommended work programs relating to the La Josefina project are included in the Company’s technical report dated September 29, 2010 (the “Technical Report”) and filed on SEDAR on October 4, 2010. Detailed results of the La Josefina drilling program are included in the Company’s website, www.huntmining.com.The La Josefina property is the Company’s most advanced exploration property. On January 15, 2013, the Company announced details for the recently signed amendment to its agreement with Fomicruz regarding the La Josefina project in Santa Cruz Province, Argentina. On May 7, 2013, the Company added the La Josefina project to its Exploration agreement with Eldorado Gold Corp (“Eldorado”).The Company received a one-time payment of $125,000. On July 10, 2013, the Company received notice from Eldorado they were terminating their exploration agreement with the Company.Because of the termination of the exploration agreement, the Company now has complete exploration control on the La Josefina project. On March 31, 2014, the Company announced the start of exploration and development drilling on the La Josefina and La Valenciana gold and silver projects in Santa Cruz Province, Argentina. On September 9, 2014, the Company announced completion of drilling campaigns at La Josefina and La Valenciana gold and silver projects in Santa Cruz Province, Argentina. On September 17, 2014, the Company announced drill core assay results for two separate targets drilled in its 2014 drilling campaign on the La Josefina project.The Company conducted a shallow Diamond drilling campaign, typically not more than 50 meters in depth, including 12 holes totaling 651 meters in length completed on the Maria Belen target and 15 holes totaling 957 meters on the Sinter target.Detailed results of the La Josefina drilling program are included in the Company’s website, www.huntmining.com. 3 HUNT MINING CORP. MANAGEMENT’S DISCUSSION & ANALYSIS FOR THE THREE AND SIX MONTH PERIODS ENDED JUNE 30, 2015 The Company has been actively pursuing a new exploration partner for the La Josefina project, as of the date of this filing these discussions are still in process. La Valenciana On November 15, 2012 the Company signed an agreement with Fomicruz for the La Valenciana project in the province of Santa Cruz, Argentina.The La Valenciana project lies to the west and is contiguous to the Company’s La Josefina project.The project is also contiguous to and north of the Joaquin Silver-Gold project. The agreement with Fomicruz requires the Company to spend USD $5,000,000 in exploration on the project over 7 years.If the Company elects to exercise its option to bring the La Valenciana project into production it must grant Fomicruz a 9% ownership in a new Joint Venture Corporation (“JV Corporation”) entity to be created by the Company to manage the project. If Fomicruz elects to increase their ownership they can under the following formula up to a maximum of 49% interest. · To purchase an additional 10% in the JV corporation, Fomicruz must reimburse the Company for 10% of the exploration expenses made by the Company during the exploration period; · To purchase the next 10% interest in the JV corporation, Fomicruz must reimburse the Company for 20% of the exploration expenses made by the Company during the exploration period; · To the purchase a final additional 20% interest in the JV Corporation, Fomicruz must reimburse the Company for 25% of the exploration expenses made by the Company during the exploration period; bringing Fomicruz’s total ownership interest in the JV Corporation to 49%. At the Company’s option it can purchase all but the original granted 9% ownership interest from Fomicruz for USD $200,000 per percentage point owned down to 9%.The remaining 9% can be purchased for a mutually agreed amount to be determined by negotiation between Fomicruz and the Company. On February 21, 2013, the Company announced exploration results from the La Valenciana project. The Company is not planning any work on the La Valenciana project for the remainder of 2013.The Company is evaluating its 2014 exploration plan which could include regional sampling, mapping and ground geophysics. On May 7, 2013, the Company added the La Valenciana project to its Exploration agreement with Eldorado.The Company received a one-time payment of $200,000 and ongoing yearly lease payments of $125,000, as long as the La Valenciana project is considered a Stage II project under the Eldorado agreement. On July 10, 2013, Eldorado elected to terminate the exploration agreement they had with the Company.As a result of their termination of the agreement, the Company now has complete exploration and operational control of the La Valenciana project. On March 31, 2014, the Company announced the start of exploration and development drilling on the La Josefina and La Valenciana gold and silver projects in Santa Cruz Province, Argentina. On September 9, 2014, the Company announced completion of drilling campaigns at La Josefina and La Valenciana gold and silver projects in Santa Cruz Province, Argentina. On September 22, 2014, the Company announced assay results from its 2014 drilling on the La Valenciana project.This was the first drill program undertaken by the Company at La Valenciana and consisted of 42 holes totaling 3,000 meters, designed to partially test four separate targets: Principal, 19 holes totaling 1,135 meters; Valenciana, 6 holes totaling 438 meters; Rosario, 7 holes totaling 521 meters; and Florentina, 10 holes totaling 726 meters.Detailed results of the La Valenciana drilling program are included in the Company’s website, www.huntmining.com. 4 HUNT MINING CORP. MANAGEMENT’S DISCUSSION & ANALYSIS FOR THE THREE AND SIX MONTH PERIODS ENDED JUNE 30, 2015 The Company has been actively pursuing a new exploration partner for the La Valenciana project, as of the date of this filing these discussions are still in process. Bajo Pobré The Company has conducted cursory reconnaissance activities on the Bajo Pobré property. The Company has completed all lease payments to FK Minera S.A., the owner of the Bajo Pobré property.The parties to the contract have finalized an amendment to the contract terms and therefore the Company’s ability to retain rights to explore the Bajo Pobré property is affirmed.As part of the amendment, the Company’s obligation of exploration expenditures has been waived by FK Minera S.A., thus affirming the Company’s right to ownership. The Company completed detailed geological mapping, surface soil sampling and advanced drill targeting during 2012 on the Bajo Pobré project.The Company did not carry out any exploration work on the Bajo Pobré project in 2013, 2014 or to date in 2015. Other Projects: The Company has completed an analysis of the regional data generated from the Eldorado Exploration agreement with the goal of identifying new precious metal targets in its Santa Cruz property portfolio.The Company is now determining which properties continue to have merit and warrant further generative exploration. Events Occurring Subsequent to the Close of the Six Month Period Ended June 30, 2015 On July 20, 2015, the Company issued 22,500,000 units at $0.05 per unit pursuant to a non-brokered private placement for gross proceeds of $1,125,000, all of which was received from related parties.Each unit consisted of one common share and one common share purchase warrant exercisable at $0.075 per warrant before July 20, 2020.All securities issued pursuant to the private placement will be subject to a four-month and one day hold period from the date of closing. Subsequent to June 30, 2015, the Company repaid to a shareholder the full loan amount plus accrued and unpaid interest, totaling US$70,875. Selected Financial Information The Company’s financial statements have been prepared in accordance with International Financial Reporting Standards (IFRS). A summary of selected financial information for the most recent three fiscal years ended December 31, 2014 is as follows: 5 Year ended December 31, 2014 December31, 2013 December 31, 2012 Net loss for the period ) ) ) Net loss for the period – basic and diluted loss per share $ ) $ ) $ ) Total assets Total non-current liabilities Cash dividends - - - The Company’s net loss was higher in 2014 compared to 2013 due to increased expenditures relating to the Company’s 2014 drill program as well as the termination of the exploration agreement and recovery of costs from the Company’s former exploration partner and related revenue received from operator’s fees during 2013. The Company’s net loss was significantly lower in 2013 compared to 2012 due to the Company’s former exploration partner funding the majority of its operations in Argentina and project payments totaling $450,000.Also, a $616,331 present value adjustment related to VAT receivable was recorded for the year ended December 31, 2012. The Company has chosen to expense its exploration and evaluation expenditures as incurred. In the three and six month periods ended June 30, 2015, the Company incurred exploration expenses of $263,390 and $325,472, respectively.In the three and six month periods ended June 30, 2014, the Company incurred exploration expenses of $759,443 and $873,518, respectively.Primary components of exploration expenses in 2015 and 2014 are given in the following table: Three months ended Six months ended June 30, June 30, June 30, June 30, Drilling expense $
